FINAL ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is final.

This office action is in responsive to communication(s): 
Amendment filed on 6/21/2022.
Application filed on 1/15/2021 with a priority date of 3/2/2005 based on ancestral applications 11/366863, 13/918478, 15/668406 with provisional application 60/667870 filed on 4/1/2005 and 60/658270 filed on 3/2/2005.

The status of the claims is summarized as below:
Claims 24-43 are pending. 
Claims 24 and 34 are independent claims.
In the amendment, claims 24 and 34 have been amended.
The objection to specification title is respectfully withdrawn in light of the new title submitted.
The double patenting rejections to claims 24 and 34 over US Patent 8489990, 9753602 are respectfully withdrawn in light of the amendment.
The double patenting rejections to claims 24 and 34 over US Patent 10908761 are maintained.

Response to Arguments

	The examiner acknowledges the amendment made to claim 24 and 34 in the amendment filed on 6/21/2022.
	The objection to specification title is respectfully withdrawn in light of the new title submitted.
	The double patenting rejections to claims 24 and 34 over US Patent 8489990, 9753602 are respectfully withdrawn in light of the amendment. 
	The double patenting rejections to claims 24 and 34 over US Patent 10908761 are maintained.

	Applicant’s arguments filed 6/21/2022 have been fully considered but they are directed to newly amended language which is now rejected in light of Heller et al. 

Specification

	The specification filed on 6/21/2022 has been considered and approved by the Examiner.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 24, 34 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 of the US Patent No. 10908761. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims. See MPEP 804. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
	Claims 24, 34 of the instant application are compared to claims 1, 10 of US Patent No. 10908761 in the following table:
Instant Application
17/149929
US Patent 10908761
Claim 24.
A method comprising: 



receiving a playlist of media assets comprising a first media asset and a second media asset; 





generating for display the playlist of media assets comprising a first media asset region and a second media asset region based on a determination that a total number of media assets in the playlist is less than a threshold maximum number of display regions, wherein the first media region corresponds to the first media asset, and wherein the second media asset region corresponds to the second media asset;

identifying a first play progress corresponding to the first media asset and a second play progress corresponding to the second media asset; 

in response to identifying the first play progress and the second play progress, generating for display a first indicator of the first play progress and a second indicator of the second play progress.
Claim 1. 
A method for displaying a playlist of media assets using an interactive media guidance application, the method comprising: 

receiving a user input to display a first media asset from a playlist including a first media asset, a second media asset, and a third media asset; 
generating for display, the first media asset at user equipment; 

generating for display, a transport bar overlaying the first media asset, wherein the transport bar includes a first portion representing the first media asset, a second portion representing the second media asset, and a third portion representing the third media asset based on a determination that a total number of media assets in the playlist is less than a threshold maximum number of portions of the transport bar; 

monitoring playback progression of the first media asset to display a playback position indicator within the first portion at the transport bar, the playback position indicator providing access to a playlist options menu when selected; 

generating for display, the second media asset when the first media asset is finished; and 

in response to generating for display the second media asset when the first media asset is finished, moving the playback position indicator from the first portion to the second portion to indicate playback progression of the second media asset; and 

in response to receiving a user selection of a delete option in the playlist option menu: removing the second portion from the transport bar.
Claim 34.
A system comprising control circuitry configured to: 



receive a playlist of media assets comprising a first media asset and a second media asset; 








generate for display the playlist of media assets comprising a first media asset region and a second media asset region, wherein the first media region corresponds to the first media asset, and wherein the second media asset region corresponds to the second media asset; 





identify a first play progress corresponding to the first media asset and a second play progress corresponding to the second media asset; 

in response to identifying the first play progress and the second play progress, generate for display a first indicator of the first play progress and a second indicator of the second play progress.

Claim 10. 
A system for displaying a playlist of media assets using an interactive media guidance application, the system comprising: 

user interface circuitry configured to receive a user input to display a first media asset from a playlist including a first media asset, a second media asset and a third media asset; 

control circuitry configured to: 
generate for display, the first media asset at user equipment; 

generate for display, a transport bar overlaying the first media asset, wherein the transport bar includes a first portion representing the first media asset a second portion representing the second media asset, and a third portion representing the third media asset based on a determination that a total number of media assets in the playlist is less than a threshold maximum number of portions of the transport bar; 

monitor playback progression of the first media asset to display a playback position indicator within the first portion at the transport bar, the playback position indicator providing access to a playlist options menu when selected; 

generate for display the second media asset when the first media asset is finished; and 

in response to generating for display, the second media asset when the first media asset is finished, move playback position indicator from the first portion to the second portion to indicate playback progression of the second media asset; and 

in response to receiving a user selection of a delete option in the playlist option menu: remove the second portion from the transport bar.

	
	All claimed elements of claims 24 and 34 in the instant application are contained in the claims 1 and 10 of the reference patent. The only difference is that the reference claims disclose a specific playlist transport bar comprising regions for each media assets in a playlist with at least two assets, and a specific position indication region with a playback information region including selectable options for indicating progress for each of the assets in the playlist and selectable option for deleting an asset from the playlist, while the instant application discloses the generic playlist with two different regions for two media assets, and a generic position indicator for indicating progress for each of the two assets. It has been held that a generic invention is anticipated by the species. MPEP 804(II)(B) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Per claim 24, claim 24 cites (emphasis added) “… generating for display the playlist of media assets … based on a determination that a total number of media assets in the playlist is less than a threshold maximum number of display regions, …”. Specification ¶40 describes Fig. 13 which shows a warning message when user attempt to add a program into a playlist, where the playlist already contains maximum number of programs, e.g. 24 programs. The examiner was unable to find any description related to a threshold of maximum number of display regions. It appears the playlist of media assets for display with a number of display regions are based on a threshold maximum number of programs allowed.
	For the purpose of examination, and to promote compact prosecution, the limitation is interpreted as  “… generating for display the playlist of media assets … based on a determination that a total number of media assets in the playlist is less than a maximum number of programs in a playlist, …”
	Claim 34 cites similar limitation, and is likewise rejected as failing to comply with the written description requirement.
	Claims 25-33 and 25-43 depend from claims 24 and 34 respectively, thus are also rejected as failing to comply with written description requirement.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-25, 28, 30, 32, 34-35, 38, 40, and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adatia et al. (US Pub 20030103079, hereinafter Adatia), in view of Heller et al. (US Pub 20060168340, hereinafter Heller).

Per claim 24, Adatia teaches:
A method comprising: (abstract: a GUI for virtual instruments with a playlist editor);
	receiving a playlist of media assets comprising a first media asset and a second media asset; ([0035-0037] Fig. 3-4, 6 show that a media player playing a playlist of two tracks; Fig. 3-4 show a progress bar for the playlist of two tracks, and a progress bar for the current track 1 being played);
	generating for display the playlist of media assets comprising a first media asset region and a second media asset region, wherein the first media region corresponds to the first media asset, and wherein the second media asset region corresponds to the second media asset; ([0054-0055] Fig. 17 shows a playlist editor with two media assets, where each media asset occupying a region in the playlist);
	 identifying a first play progress corresponding to the first media asset and a second play progress corresponding to the second media asset; ([0035-0037] Fig. 3-4, 6 show the progress of the playlist where Fig. 3-4 show the left half of the playlist progress indicator corresponds to the first track in the playlist, and Fig. 6 shows right half corresponds to the second track);
	in response to identifying the first play progress and the second play progress, generating for display a first indicator of the first play progress and a second indicator of the second play progress. ([0035-0037] Fig. 3-4, 6 show the progress of the playlist where Fig. 3-4 show both the progress of the first track in a track progress indicator and in the left half of the playlist progress bar, and Fig. 6 shows the progress of the second track in a track progress indicator, and in the right half of the playlist progress bar).

		But Adatia does not explicitly teach a maximum number of assets in a playlist; teaches:
	…
	generating for display the playlist of media assets … based on a determination that a total number of media assets in the playlist is less than a threshold maximum number of display regions, … ([0065-0067] Fig. 7C shows at step 734, limit criteria for the automated playlist is evaluated to see if the maximum limit for the playlist has been met or not, and update the items in the playlist to be within the maximum limit; e.g. limited to 25 media items [0067]).
		Heller and Adatia are analogous art because Heller also teaches a media player with playlists. Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention, having the teachings of Heller and Adatia before him/her, to modify Adatia’s teaching to include Heller’s teaching of automatic updating of playlist according to rules set by a user such as a maximum number item in a playlist. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a tool to assist the user to automatically update a playlist according to rules set by the user when the library of media contents changes (Heller [0007-0009]).
		
Per claim 25, Adatia teaches:
The method of claim 24, further comprising: 
	in response to receiving a first selection of the first media asset region, generating for display the first media asset beginning at a location within the first media asset corresponding to first play progress; and  ([0035-0037] Fig. 3-4, 6 show the progress of the playlist where Fig. 3-4 show both the progress of the first track in a track progress indicator and in the left half of the playlist progress bar, and Fig. 6 shows the progress of the second track in a track progress indicator, and in the right half of the playlist progress bar);
	in response to receiving a second selection of the second media asset region, generating for display the second media asset beginning at a location within the second media asset corresponding to second play progress. ([0035-0037] Fig. 3-4, 6 show the progress of the playlist where Fig. 3-4 show both the progress of the first track in a track progress indicator and in the left half of the playlist progress bar, and Fig. 6 shows the progress of the second track in a track progress indicator, and in the right half of the playlist progress bar).

Per claim 28, Adatia teaches:
The method of claim 24, wherein the first indicator of the first play progress is generated for display within the first media asset region, and wherein the second indicator of the second play progress is generated for display within the second media asset region. ([0036-0038] Fig. 3 shows two songs are part of the playlist progress indicator, the left half of the playlist progress indicator corresponds to the first song in the playlist, and right half corresponds to the second song; Fig. 6 shows the playlist progress indicator is at the second half of the bar, playing the second song in the playlist).

Per claim 30, Adatia further teaches:
The method of claim 24, wherein the first media asset precedes the second media asset in the playlist. (Fig. 3-4 and 6 show that track 1 precedes track 2).

Per claim 32, Adatia teaches:
The method of claim 24, wherein the first media asset region and the second media asset region are a same size. (Fig. 17 shows the all media assets region in the playlist are the same size).

Per claim 34, claim 34 is a system claim comprises a control circuitry ([0004] a computer for displaying UI for virtual instruments) that contain limitations that are substantially the same as claim 24, and is likewise rejected.

Per claim 35, 38, 40, 42, claims 35, 38, 40, 42 contain limitations that are substantially the same as claim 25, 28, 30, 32 respectively, and are likewise rejected.

Claims 26-27, 29, 36-37, 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adatia et al. (US Pub 20030103079, hereinafter Adatia), in view of Heller, and Logan et al. (US Pub 20030093790, hereinafter Logan).

Per claim 26, Adatia-Heller do not explicitly teach identifying progress from a server; Logan teaches:
The method of claim 24, wherein identifying the first play progress corresponding to the first media asset comprises, receiving, from a server, the first play progress. ([0007] playlist of program segments can be presented to viewers; [0011, 0328] Fig. 5 shows a time bar 520 of a playlist of segments where a progress indicator can be displayed for the playlist; [0265] programs may be on demand programming on program servers or shared on a peer-to-peer basis; [0267] scheduled programs may themselves be an ordered playlist).
		Logan and Adatia-Heller are analogous art because Logan also teaches a media player with playlists. Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention, having the teachings of Adatia-Heller and Logan before him/her, to modify Adatia-Heller’s teaching to include Logan’s teaching of playlist progress indicator from server based on demand programs. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide access to server-based media content on demand, and enable a selected set of the stored program segments available to the users through a playlist (Logan [0006-0007]).

Per claim 27, Adatia-Heller do not explicitly teach the medias are on demand media; Logan teaches:
The method of claim 24, wherein the first media asset and the second media asset are video on demand media assets. ([0011, 0265] Fig. 5: Fig. 5 shows a playlist of program segments where the programs may be stored in on demand program servers or shared on a peer-to-peer basis).
		Logan and Adatia-Heller are analogous art because Logan also teaches a media player with playlists. Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention, having the teachings of Adatia-Heller and Logan before him/her, to modify Adatia-Heller’s teaching to include Logan’s teaching of playlists based on demand programs stored on servers. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide access to server based media content on demand, and enable a selected set of the stored program segments available to the users through a playlist (Logan [0006-0007]).

Per claim 29, Adatia-Heller do not explicitly teach receiving playlist from a second user; Logan teaches:
The method of claim 24, wherein the playlist is a first playlist associated with a first user, further comprising receiving a second playlist corresponding to a second user in response to receiving a selection of an option to change playlist. ([0407] user can transfer playlists to other viewers for them to access and view).
		Logan and Adatia-Heller are analogous art because Logan also teaches a media player with playlists. Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention, having the teachings of Adatia-Heller and Logan before him/her, to modify Adatia-Heller’s teaching to include Logan’s teaching of sharable playlists by the users. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide access to user created playlists to the community (Logan [0407]).

Per claim 36-37, 39 claims 36-37, 39 contain limitations that are substantially the same as claim 26-27, 29 respectively, and are likewise rejected.

Claims 31, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adatia et al. (US Pub 20030103079, hereinafter Adatia), in view of Heller, and Janik et al. (US Pub 20020068558, hereinafter Janik).

Per claim 31, Adatia further teaches:
The method of claim 30, … , further comprising: ([0054-0055] Fig. 17 shows a playlist with two items);
	generating for display an option to remove the second media asset from the playlist; and ([0054-0055] Fig. 17 shows a “remove” button where item in the playlist can be removed);
	in response to receiving a user selection of the option: 
		removing the second media asset from the playlist; and 
		updating the second media asset region to correspond to the third media asset. ([0054-0055] Fig. 17 show a “remove” button where user can delete an existing item from the playlist; it’s obvious that if the first item in the playlist is removed, the second item will be moved up occupying the region of the deleted item).
		Adatia-Heller do not explicitly teach a third asset in a playlist, Janik teaches a third asset in a playlist:
	… wherein the playlist further comprises a third media asset, wherein the third media asset follows the second media asset in the playlist …  ([0152] Fig. 4 shows a third asset in a playlist with a “Delete Track” button for removing track in a playlist).
		Janik and Adatia-Heller are analogous art because Janik also teaches a media player with playlists. Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention, having the teachings of Janik and Adatia-Heller before him/her, to modify Adatia-Heller’s teaching to include Janik’s teaching of multiple tracks in a playlist including a third track. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide users with a more intuitive UI for managing playlist.

Per claim 41, claim 41 contains limitations that are substantially the same as claim 31, and is likewise rejected.

Claims 33, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adatia et al. (US Pub 20030103079, hereinafter Adatia), in view of Heller, and Brook et al. (US Pub 20030146915, hereinafter Brook).

Per claim 33, Adatia-Heller do not explicitly teach the size of each media region is in proportion and based on the total length of the playlist; Brook teaches:
The method of claim 24, further comprising determining a size of the first media asset region based on a first play length of the first media asset and a total play length of the playlist. ([0195] Fig. 7A shows a playlist summary bar 722 including multiple clips such as 724, 728 in proportion with the overall length of the playlist).
		Brook and Adatia-Heller are analogous art because Brook also teaches a media player with playlists. Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention, having the teachings of Brook and Adatia-Heller before him/her, to modify Adatia-Heller’s teaching to include Brook’s teaching of playlist progress indicator including all items in the playlist. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a visual display of playlist progress, enable user to jump to any point during the playing of the playlist using the visual progress bar, and relieve the user of the need to plan the time line in order to evaluate changes to components therein (Brook [0195-0196]).

Per claim 43, claim 43 contains limitations that are substantially the same as claim 33, and is likewise rejected.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
US 20060059526 A1
Poslinski; Thomas
Method for displaying number of portions of recorded media content instances during single viewing session, involves including number of entries each corresponding to one of the portions of recorded media content instances, in play list


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHOEBE X PAN/Examiner, Art Unit 2176        
                                                                                                                                                                                                
/ARIEL MERCADO/Primary Examiner, Art Unit 2176